internal_revenue_service director exempt_organizations department of the treasury p o box cincinnati ohio number release date date date legend contact person identification_number telephone number employer_identification_number uil name of hospital name of hospital beneficiary of trust a state b c name of health care system d name of hospital beneficiary of trust f g name of court h date of b’s closure r date of sale of b’s assets to f j k date of g’s order to suspend distributions l m date by which set-aside must be distributed n location of f --new beneficiary under trust v w x y dollar_figure amount of contingent set-aside dollar_figure amount distributed to c in dollar_figure amount distributable for dollar_figure amount distributable for date of judgement entry date of petition filing dear your letter dated date requested approval of a contingent set-aside under sec_53_4942_a_-3 of the foundation excise_taxes regulations for the taxable_year ended date you have been recognized as exempt under sec_501 of the internal_revenue_code_of_1986 you were previously a supporting_organization described in sec_509 of the code but were reclassified as a private_nonoperating_foundation described in sec_509 effective date facts you are a charitable_trust under the laws of the state of a according to the terms of your trust instrument you must distribute annually the income of your endowment in equal parts to hospitals b and d for programs and equipment benefiting children b was not separately incorporated but a program or division of c on h beneficiary b closed its doors and on r the assets were sold to f on j you filed in the g a petition to modify trust and to apply the doctrines of cy pres and deviation citing the closure of b as the reason for the petition and seeking instructions how you should redirect the distributions payable to b under the terms of the trust distributions to d have not been interrupted both c and f put forward claims to the succession to b’s interest under the doctrine_of cy pres c filed for bankruptcy resulting in an automatic_stay in proceedings in your case from which you had to obtain relief distributions be made to c as scheduled until g has rendered its decision f then objected to c’s request that the on k g ordered you to make no current or future distributions to c until the issues relating to the entitlement of the funds were settled by the court with the exception of dollar_figurew due to c for the period prior to the closing of b the requested set-aside of dollar_figurev is for the amounts which but for the court order would have been distributed by date to the successor to b’s interest these consist of the distributable amounts for and dollar_figurex and dollar_figurey respectively less dollar_figurew which was distributed to c in as ordered by the court on l g rendered its decision in the case as per g’s decree f of the n was substituted as a residual beneficiary under the trust law sec_4942 of the internal_revenue_code imposes an excise_tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year for purposes of sec_4942 the term distributed means distributed as qualifying distributions under sec_4942 sec_4942 defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount as defined by sec_4942 the computation of the distributable_amount for a taxable_year is based on the private foundation’s minimum_investment_return for that year as defined in sec_4942 sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_53_4942_a_-2 of the foundation and similar excise_taxes regulations includes in gross_income for the taxable_year any amount set_aside under sec_53_4942_a_-3 to the extent it is determined that such amount is not necessary for the purposes for which it was set_aside sec_53_4942_a_-3 of the regulations defines as a qualifying_distribution in relevant part to mean any amount set_aside within the meaning of paragraph b of sec_3 sec_53_4942_a_-3 of the regulations provides that if a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may seek and obtain a set-aside for the purpose described in sec_53 a - a the amount to be set-aside shall be equal to that portion of the private foundation's distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed in the event that the litigation encompasses more than one taxable_year the private_foundation may seek additional contingent set-asides such amounts must actually be distributed by the last day of the taxable_year following the taxable_year in which the litigation is terminated amounts not distributed by the close of the appropriate taxable_year shall be treated as described in sec_53_4942_a_-2 for the succeeding taxable_year analysis while litigation was pending a court order prevented you from making the distributions which are the subject of the set-aside these are precisely the circumstances described in sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 states that the set-aside amount must actually be distributed by the last day of the taxable_year following the taxable_year in which the litigation is terminated the litigation having terminated on l you must distribute the set-aside amount dollar_figurev to f by m if not distributed by this date the undistributed part of the set-aside shall be treated as described in sec_53_4942_a_-2 for the succeeding tax_year ruling accordingly we rule that dollar_figurev the amount which would have been distributed before date but for the court order precluding the distribution of such assets or income qualifies as a contingent set-aside described in sec_53_4942_a_-3 for said taxable_year this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation's minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 of the regulations this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours lois g lerner director exempt_organizations enclosure notice redacted copy of letter
